DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Request for Continued Examination (RCE) filed on 06/17/22 has been entered in the case.  Claims 1-12, 15-17, 19-25 and 63-64 were previously indicted as allowable. However, upon an updated search, new prior arts have been found.  Therefore, the allowed claims are withdrawn and being looked in a new light and new rejection follows below. 
Claims 1-12, 15-17, 19-25 and 63-64 are pending for examination (based on the Claim set 02/07/22) and claims 13-14, 18, 26-62 are cancelled.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 7-12, 15-25, 63-64 are rejected under 35 U.S.C. 103 as being unpatentable over Solazzo (US 4,776,848) in view of KR-200388699Y (cited from IDS 06/17/22, called KR’699) and Rademaker et al. (US 5,397,312).
Regarding claim 1, Solazzo discloses an adapter 1 for use in injection of an active and/or contrast agent in liquid, fluid-like, or colloid disperse form from a dosing device 45, into a urethra of a male or female patient or into a urethra and a bladder of a male or female patient through an external urethral orifice of the urethral.  Note: the limitation “for use in injection of an active ... an external urethral orifice of the urethral” is a preamble.  Therefore, the preamble limitation is considered as functional limitation or intended use purpose.  In this case, Solazzo discloses a urethral fluid application device (an adapter device 1) and system for insertion of fluids into a male urethra.  Therefore, the adapter 1 in Solazzo is capable of using to insert into a urethra, bladder of male/female, as required in the claimed invention. 
The adapter 1 comprising: a central, longitudinal inner through hole 7 & 9; 
a distal end 7 configured to be inserted into the external urethral orifice, the distal end 7 having a distal segment of the central, longitudinal inner through hole 7
a sealing collar 13 with a diameter larger than a diameter of the distal end 7 and having a front face configured to seal the distal end into the external urethral orifice of a male of female patient;
a cylindrical connecting part 3 that connects to a dosing device 45, wherein said injection can be made using said adapter and without using a catheter, and without leakage.  
Solazzo does not disclose that: a) a distal end having a rounded off tip-part; b) a constant internal diameter at a distal segment 7 of the central, longitudinal inner through hole; c) the sealing collar having a disk-like shape.  
KR’699 discloses an adapter for use in injection of an active agent into a urethra comprising: a central, longitudinal inner through hole 2 & 3; a distal end 1 having a rounded off tip-part configured to inserted into the external urethral orifice, see Figs. 1-5; wherein the distal end 1 having a distal segment (at portion 2) of the central, longitudinal inner through hole with a constant internal diameter (adjacent to element 2); a proximal segment (at portion 3) of the central, longitudinal inner through hole (adjacent to portion 3) with a constant internal diameter; wherein the distal segment and the proximal segment of the central, longitudinal inner through hole are in fluid communication and have different internal diameters.

    PNG
    media_image1.png
    420
    555
    media_image1.png
    Greyscale

Since Solazzo and KR’699 are both from the same field of endeavor (e.g. introducing a drug substance in small cavity private area in a human, the purpose disclosed by KE’699 (providing a rounded off tip-part at a distal end of an application for comforting or less fear during an insertion procedure, and a constant internal diameter at a distal segment of the central, longitudinal inner through hole) would have been recognized in the pertinent art of Rademaker.
It would have been obvious to one of ordinary skill in the art, prior to the effective filling date of the claimed invention to modify the device of KR’699 with providing a round off tip-part and a distal segment of the central, longitudinal inner through hole having a constant internal diameter, as taught by KE’699, in order to provide a comfort to a patient during an insertion procedure and to allow a controlled dose slowly to enter into small cavity private area in a human.
Rademaker discloses an adapter for use in injection of an active agent comprising: an insertion portion 1 having a rounded off tip-part at a distal end; a sealing collar 6 having a disk-like shape with a diameter larger than a diameter of the distal end and having a front face configured to seal a distal end into an external urethral orifice of a male or female patient. Rademaker further states that the sealing collar 6 having a disk-like shape for limiting the insertion depth of the holder/adapter, or correcting an insertion depth of the adapter 1 and the sealing cooler 6 falls against the horseshoes-shaped sphincter at the bottom side of the vaginal/urethra opening (in the direction of the anus), col. 3, lines 12-30.
     	Since Solazzo and Rademaker are both from the same field of endeavor (e.g. introducing a drug substance in small cavity private area in a human, the purpose disclosed by Rademaker (providing a sealing collar) would have been recognized in the pertinent art of Rademaker.
It would have been obvious to one of ordinary skill in the art, prior to the effective filling date of the claimed invention to modify the device of Solazzo (or Solazzo in view of KR’699) with providing a disk-shaped of sealing collar, as taught by Rademaker, for the benefits of providing a stability during insertion and limiting an insertion depth of the holder/adapter into the small cavity private area in a human. 
As seen in Solazzo, the sealing collar 13 in Solazzo having a bowl-like shape.  Meanwhile, the claimed invention requires that the sealing collar is a disk-like shape.  Rademaker discloses that the sealing collar 6 having a disk-like shape for limiting the insertion depth of the holder/adapter, or correcting an insertion depth of the adapter 1 and the sealing cooler 6 falls against the horseshoes-shaped sphincter at the bottom side of the vaginal opening (in the direction of the anus), col. 3, lines 12-30.
Because both Solazzo and Rademaker teaches that the sealing collar (either in bowl-like shape or disk-like shape) is used for limiting the insertion depth of the holder/adapter. Therefore, it would have been obvious to one of ordinary skill in the art, prior to the effective filling date of the claimed invention to substitute one sealing collar in different shapes for the other to achieve the predictable result of limiting the insertion depth of the adapter.  In addition, to improve the adapter device of Solazzo (as Solazzo in view of KR’699 and Rademaker) for more stability, correcting an insertion depth during insertion, and fitting better sealing against in both of glans of male part and the labia of private part of female. 
Regarding claim 2, Solazzo in view of KR’699 and Rademaker discloses the invention substantially as claimed.  Solazzo in view of KR’699 and Rademaker discloses that wherein a form of the rounded off tip-part at distal end 1 (as modified by KR’699; or the device of Solazzo in view of KR’699 and Rademaker) to be inserted into the external urethral orifice is cylindrical.  
Regarding claim 3, Solazzo in view of KR’699 and Rademaker discloses the invention substantially as claimed.  Solazzo in view of KR’699 and Rademaker discloses that wherein a form of the rounded off tip-part at distal end 1 (as modified by KR’699; or the device of Solazzo in view of KR’699 and Rademaker) to be inserted into external urethral orifice is conical.  
Regarding claim 4, Solazzo in view of KR’699 and Rademaker discloses the invention substantially as claimed.  Solazzo discloses the dosing/container device 45 having similar shape to a syringe.  Therefore, a person skilled in the art would recognize that the dosing device 45 can be used/replaced by a syringe.  Meanwhile, KR’699 discloses that the dosing device is a syringe, see Figs. 2-4 in KR’699.  Therefore, Solazzo in view of KR’699 and Rademaker’s device includes the adapter is a syringe adapter.
Regarding claim 7, Solazzo in view of KR’699 and Rademaker discloses the invention substantially as claimed.  Solazzo discloses that wherein the cylindrical connecting part1 of the adapter precisely fits, is connected or built to connect with, a part of the dosing device 45 or is part of the dosing device 45.  
Regarding claims 8 & 63, Solazzo in view of KR’699 and Rademaker discloses the invention substantially as claimed. Solazzo discloses that a tubular member is constructed of plastic, to be at least partially flexible, col. 2, lines 65-68; or plastic, rubber, ceramic, metal or the like..., col. 3, lines 32-45.  Therefore, wherein the adapter (e.g. the tubular member 23 is a part of the adapter) is formed from a solid, rigid or flexible material, pharmaceutically applicable for human therapy; wherein the pharmaceutically applicable, solid material of the adapter and/or the sealing collar is flexible.  
Regarding claim 9, Solazzo in view of KR’699 and Rademaker discloses the invention substantially as claimed. Solazzo discloses that wherein the solid, pharmaceutically applicable material of the adapter is metal, glass, plastic or a natural based material, col. 2, lines 65-68; col. 3, lines 32-45.  
Regarding claim 10, Solazzo in view of KR’699 and Rademaker discloses the invention substantially as claimed. Solazzo discloses that wherein the solid, pharmaceutically applicable material of the adapter is metal, and the material of copper, bronze, aluminum or stainless steel or any alloy of them is considered as preferred materials as known in the art.  Solazzo also discloses that the adapter is thermosetting, thermoplastic or flexible plastic or thermoset elastomer or thermoplastic elastomer or latex or latex based, or synthetic or natural based rubber or rubber based or rubber like material or rubber like material-based material or any mixture of them, col. 2, lines 65-68; col. 3, lines 32-45. 
Regarding claim 11, Solazzo in view of KR’699 and Rademaker discloses the invention substantially as claimed. Solazzo discloses that wherein the solid, pharmaceutically applicable material of the adapter is plastic, col. 2, lines 65-68; col. 3, lines 32-45.  
Regarding claim 12, Solazzo in view of KR’699 and Rademaker discloses the invention substantially as claimed. As mentioned in claim 11 above, Solazzo discloses the adapter is formed of plastic but does not the materials, as required in claim 12.  
It would have been obvious to one having ordinary skill in the art at the time the invention was made to obtain the plastic materials as listed in claim 12, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. 
Regarding claim 15, Solazzo in view of KR’699 & Rademaker discloses that wherein at the distal end thereof, the round off tip-part to be inserted into the external urethral orifice.  Solazzo discloses that the tubular member is constructed of plastic, rubber, flexible, semi-flexible..., col. 3, lines 33-45.  It is noted that a tip part 7, 27 formed of same material of the tubular member, see cross-section in Figs. 1-2.  Therefore, Solazzo in view of KR’699 & Rademaker discloses that at the rounded off tip part are softened by rubber material and smooth surface so that no sharp edges causing mucosal lesion remain and the rounded off and softening are outward and inward (a narrower portion being connected in between passages 9 and 7 in Fig. 1) towards to the inner through hole achieved also and so the tip part rounded off and softened fits perfectly and generally to the external urethral orifice. 
It is noted that the product-by-process limitation “by fine machining” has not been given weight in determining the patentability of the device claim. See MEPE §2113.
Regarding claims 16-20, 22, 24-25, Solazzo in view of KR’699 & Rademaker discloses the claimed invention as required in claim 1 except for wherein the a length of the distal end from the sealing collar to the rounded off tip-part to be inserted into the external urethral orifice, is 8 mm to 12 mm, and a diameter of the distal end is 6 mm (18 French) corresponding to an average catheter, and a diameter of the central, longitudinal inner through hole of the tip-part is 1,8 mm to 3,5 mm differing from an inner caliber of inner through hole of cylindrical connecting part, as required in claim 16; 
wherein the length of the distal end to be inserted into the external urethral orifice is 10 mm, and the diameter of the central, longitudinal inner through hole of the tip-part is 2,5 mm, as required in claim 17; 
wherein the sealing collar of the adapter has a diameter of 12 mm to 20 mm, and a thickness of 2 mm to 5 mm, as required in claim 19; 
wherein edges of the sealing collar are chamfered to 450 or rounded off in a circle with 1 mm radius, and are softened, and the diameter of the sealing collar is 15 mm and of the thickness of the sealing collar is 3 mm, as required in claim 20; 
wherein an inner caliber of an inner through hole of the cylindrical connecting part is 3,8 mm to 5,2 mm, differing from a diameter of inner through hole and an outer diameter of the cylindrical connecting part is at least 7 mm, as required in claim 22; 
wherein a length of the connecting part is at least 20 mm, as required in claim 24; 
wherein the inner caliber of the inner through hole is 4,2 mm, a length of the cylindrical connecting part is 20 mm, and the outer diameter of the cylindrical connecting part is 7 mm, as required in claim 25.
It would have been obvious to one of ordinary skill in the art, prior to the effective filling date of the claimed invention as made to assign the claimed ranges, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  For example: the variable ranges can be obtained in claimed ranges for allowing to insert in different sizes of the patient. 
Regarding claim 21, Solazzo in view of KR’699 & Rademaker discloses the claimed invention.  Solazzo in view of KR’699 & Rademaker further discloses that an external circumference of the sealing collar is knurled.
Regarding claim 23, Solazzo in view of KR’699 & Rademaker discloses the claimed invention.  Solazzo discloses that wherein the cylindrical connecting part 3 fits precisely or is connected or built to an appropriate part 47/49 of the dosing device, or is part of the dosing device.  

Regarding claim 64, Solazzo in view of KR’699 & Rademaker discloses the claimed invention.  KR’699 (or Solazzo in view of KR’699 & Rademaker) discloses that the inner diameter of the proximal segment of the central, longitudinal inner through hole is larger than the inner diameter of the distal segment of the central, longitudinal inner through hole. 

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Solazzo (US 4,776,848) in view of in view of KR-200388699Y (cited from IDS 06/17/22, called KR’699) & Rademaker et al. (US 5,397,312) and further in view of Harkins, Jr (US 2008/0287879).
Regarding claims 5-6, Solazzo in view of KR’699 & Rademaker discloses all the claimed subject matter as required in the claimed invention.  Solazzo discloses that the adapter 1 (as modified by Solazzo in view of Rademaker) is a syringe adapter.  Solazzo discloses that the dosing device 45 is a container.  Meanwhile, KR’699 discloses that the dosing device is a syringe.  Therefore, a person skilled in the art would recognize that the Solazzo in view of KR’699 & Rademaker’s device includes the dosing/syringe device (similar to the discussion in the claim 4 above).  However, Solazzo in view of KR’699 & Rademaker does not specifically discloses that the dosing/syringe device comprises an ISO 594 standard Luer slip tip of a syringe; or an ISO 594 standard Luer Lock tip of a syringe.  
Harkins discloses an adapter device system for injecting an active agent comprising: an adapter 50 (Figs. 5a-5b); a dosing device is a syringe (in Fig. 6) being connected with the adapter for injecting the agent; the dosing/syringe device is an ISO 594 standard Luer slip tip of a syringe (as required in claim 5); or the dosing/syringe device is an ISO 594 standard Luer Lock tip of a syringe (as required in claim 6).
It would have been obvious to one of ordinary skill in the art, prior to the effective filling date of the claimed invention to try to use a dosing/syringe including an ISO 594 standard Luer Slip/Lock tip of a syringe, as taught by Harkins, to improve the adapter device system in Solazzo in view of KE’699 & Rademaker, for enhancing of delivering an active agent into target area in a patient.

Response to Arguments
Applicant’s arguments, see pages 2-3 of the Remarks, filed 02/07/22, with respect to the rejection(s) of claim(s) 1-3, 7-25 under 35 U.S.C 103(a) as being unpatentable over Solazzo (US 4,776,848) in view of Rademaker (US 5,397,312) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of 35 U.S.C. 103 as being unpatentable over Solazzo (US 4,776,848) in view of in view of KR-200388699Y (cited from IDS 06/17/22, called KR’699) & Rademaker et al. (US 5,397,312).  Please see the rejection above for more details. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUYNH-NHU HOANG VU whose telephone number is (571)272-3228.  The examiner can normally be reached on M-F 7:30 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Quynh-Nhu H. Vu/
Quynh-Nhu H Vu
Primary Examiner, Art Unit 3783